DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group 1, claim(s) 1-12 and 14-20 (in part), drawn to an isolated antibody, or antigen-binding portion thereof, which specifically binds to human family with sequence similarity 19, member AS comprising a heavy chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO:11, the heavy chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 12, the heavy chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 13, the light chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 23, the light chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 24, and the light chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 25

Group 2, claim(s) 1-12 and 14-20 (in part),, drawn to an isolated antibody, or antigen-binding portion thereof, which specifically binds to human family with sequence similarity 19, member AS comprising a heavy chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 14, the heavy chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 15, the heavy chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 16, the light chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 26, the light chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 27, and the light chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 28.


Group 3, claim(s) 1-12 and 14-20 (in part), drawn to an isolated antibody, or antigen-binding portion thereof, which specifically binds to human family with sequence similarity 19, member AS comprising a heavy chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 20, the heavy chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 21, the heavy chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 22, the light chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 32, the light chain CDR2 comprises the amino acid sequence set forth in SEQ ID .


Group 4, claim(s) 13, drawn to a human family with sequence similarity 19, member A5 epitope.



A national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept. When claims to different categories are present in the application, the claims will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:  (1) A product and a process specially adapted for the manufacture of said product; or (2) A product and a process of use of said product; or (3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or  (4) A process and an apparatus or means specifically designed for carrying out the said process; or  (5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.  If multiple products, processes of manufacture or uses are claimed, the first invention of the category first mentioned in the claims of the application will be considered as the main invention in the claims, see PCT article 17(3) (a) and 1.476 (c), 37 C.F.R. 1.475(b) and (d). Group I will be the main invention. After that, all other products and methods will be broken out as separate groups (see 37 CFR 1.475(d).)
The allowed combinations do not include multiple products (nucleic acids, polypeptides), as claimed in the instant application.   Hence, only one product relate to a single inventive concept.  The products themselves do not share significant structural elements to the extent that each member could be substituted, one for the other, with the expectation that the same intended results would be achieved. For example, the claimed antibody sequences comprise significant differences in chemical compositions and lengths which, in turn, encode a multitude of amino acids with different chemical compositions and lengths all of which would have different molecular weights, specificities, and biological activities. Furthermore, the antibodies bind to distinctive epitopes as recited in claims 3-6 and paragraph 393 of the Specification.  In addition, the structure of an antibodies does not tell one anything about the structure of it’s epitope.  The disclosure of a well characterized antigen is insufficient for an adequate written description of the antibody that binds the antigen.
Since multiple I-IV are not so linked as to form a single general inventive concept and restriction is proper.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 8:30am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice                                                                                                                            
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) 

/MARK HALVORSON/Primary Examiner, Art Unit 1642